DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/19/2022. In the reply, claims 1-4, 7, 9-12, 15, 17, 21 and 22 were amended; no claims were canceled; and no claims were newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “a power sensor configured to … synchronize the delivery of power between a vacuum pump and the vacuum controller” lacks antecedent basis in the claim for “the delivery of power between a vacuum pump and the vacuum controller”. Further, it is not clear how the sensor would be designed to synchronize a delivery of power, since a sensor would be designed to sense information, not provide a synchronizing feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 8, 13, 16, 17, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1, hereinafter “Teigen”) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1, hereinafter “Sorenson”), further in view of Zacharias (U.S. Pat. 2010/0185150 A1, hereinafter “Zacharias”), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1, hereinafter “Lockhart”).
Regarding claims 1 and 8, Teigen discloses a known aspiration system for controlling blood loss during thrombus removal (see para [0006], disclosing a method of using a pump labeled “PRIOR ART” in Fig. 1), comprising:
an aspiration catheter (not shown, but disclosed in para [0006] as a “reperfusion catheter…which has been introduced to the vasculature of a patient to aspirate clot”); 
an aspiration tubing 22 (see Fig. 1) fluidically coupled to the aspiration catheter (see para [0006] disclosing that the aspiration tube 22 is connected to a reperfusion catheter which has been introduced to the cerebral vasculature of a patient to aspirate clot);
an aspiration lumen extending through the aspiration catheter and the aspiration tubing (i.e., the aspiration lumen is the channel formed through both the aspiration catheter and aspiration tubing);
a receptacle 20 (Fig. 1) fluidically coupled to the aspiration tubing and configured to collect liquid aspirated by the aspiration catheter (see para [0006] disclosing that blood and clot from the aspiration catheter are drawn into the collection canister 20);
a vacuum line 30 (Fig. 1) fluidically coupled to the receptacle and configured to transfer vacuum pressure from a vacuum source to the receptacle.
It is noted that Teigen does not appear to disclose:
a sensor configured to measure a blood flow parameter associated with blood within the aspiration lumen;
a regulator configured to adjust the vacuum pressure within the vacuum line;
a vacuum controller operably coupled to the sensor and the regulator, the vacuum controller configured to communicate with the regulator to adjust the vacuum pressure within the vacuum line, and further configured to: 
receive the blood flow parameter, such as a flow rate (see claim 8) from the sensor; 
compare the blood flow parameter to a target range for the blood flow parameter; and 
send an automatic control signal to the regulator based on a comparison of the flow parameter to the target range;
wherein the automatic control signal causes the regulator to decrease the vacuum pressure within the vacuum line upon a determination that the flow parameter is above an upper limit of the target range; and wherein the automatic control signal causes the regulator to increase the vacuum pressure within the vacuum line upon a determination that the flow parameter is below a lower limit of the target range.
Sorenson discloses a method of controlling vacuum pressure in an aspiration line, comprising measuring a flow parameter of the aspirated fluid within aspiration tubing 52 (Fig. 3) using a sensor (such as a pressure sensor 63; see Fig. 3) 
receiving the flow parameter from the sensor at a vacuum controller 40 (see para [0043]); 
comparing the flow parameter to a target for the flow parameter (see para [0048] disclosing comparing the pressure reading from the sensor 63 to set thresholds);
and sending an automatic control signal to a regulator based on a comparison of the flow parameter to a target and adjusting the vacuum pressure within the vacuum line according to information stored in the automatic control signal (see para [0048] disclosing that the controller 40 selectively modifies the aspiration pressure by, for example, triggering the movement of a vent valve 62 within a vent line 60 in order to reduce the vacuum pressure in the aspiration line).
A skilled artisan would have found it obvious at the time of the invention to modify the aspiration system of Teigen to be configured to perform the above-described method steps taught in Sorenson, in order to reduce the potential magnitude of an occlusion in the aspiration line (see Sorenson at para [0010] and para [0011]). Although Sorenson teaches that the occlusion in the aspiration line is typically caused by tissue (see Sorenson at para [0010]), a skilled artisan would have recognized the applicability to the art of Teigen, namely, the aspiration of thrombus and clots that may cause an occlusion in the aspiration line).
Further, it is noted that Teigen, in view of Sorenson, does not appear to disclose the “comparing” step involves comparing the flow parameter to a target range for the flow parameter; rather, as noted about Teigen, in view of Sorenson, discloses comparing the flow parameter to a high threshold value, but does not disclose a “range” (which is interpreted to be values bounded by upper and lower limits).
Zacharias discloses a method of controlling an occlusion-break event in a surgical apparatus, and teaches a venting valve 57 (see para [0214]) that opens (or activates) when a vacuum level signal is above a vacuum level threshold V REF 2 (see para [0214] and Fig. 15). Further, Zacharias discloses closing the venting valve 57 when the vacuum level drops below a low vacuum level threshold V REF  3 (see para [0214] and Fig. 15).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, to be configured to compare the flow parameter to a target range for the flow parameter, which involves comparing the flow parameter to both a high threshold value and low threshold value to determine whether the vacuum is operating within the target range, as taught in Zacharias, in order to establish a feedback loop in response to sensing that the danger of a vacuum surge has passed and returning the valve to its appropriate default state in response to the feedback (see Zacharias at para [0214]).
Further, it is noted that Teigen does not appear to disclose a thrombus retrieval device configured to extend within the vascular system of the subject through the aspiration catheter.
Lockhart discloses a method of removing a thrombus material from the body in which a thrombus retrieval device 16 (Fig. 1) is placed within the vasculature of a subject through an aspiration catheter 34 (Fig. 1). 
A skilled artisan would have found it obvious at the time of the invention to modify the system of Teigen to position a thrombus retrieval device within the vascular system of the subject through the aspiration catheter, as taught in Lockhart, in order to perform various advantageous functions including drawing the thrombus material closer to the aspiration catheter (see Lockhart para [0039]) and to break up the thrombus material before aspiration (para [0039]).
Regarding claim 3, Teigen, in view of Sorenson, Zacharias and Lockhart does not appear to disclose the lower limit is a flow rate of from 0 mL per minute to 40 mL per minute.
However, Teigen teaches that a lower limit of flow can be interpreted to be a no-flow condition of 0 mL per minute (see para [0071] disclosing that a catheter with little to no flow is clogged or occluded).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart so that the lower limit is a no-flow condition of 0 mL per minute, which falls within the range of 0 mL per minute to 40 mL per minute, in order to properly determine when a catheter is clogged or occluded.
Regarding claim 7, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a discloses a plurality of sensors configured to measure one or more flow parameters of the blood at disparate points along the length of the aspiration lumen, and to send the one or more flow parameters at the vacuum controller.
However, Teigen teaches, in para [0075],  a learning algorithm which collects pressure readings along the length of the catheter in a variety of states, and the algorithm then references those data sets to interpret readings to determine what state the catheter is in for control of the vacuum system.
A skilled artisan would have thus found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart to provide a plurality of sensors at disparate points along the length of the aspiration lumen, and to send the one or more flow parameters at the vacuum controller, in order to implement a learning algorithm to improve the use of the catheter by determining what state the catheter is in for control of the vacuum system.
Regarding claim 13, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the vacuum controller is a microprocessor controller.
However, Teigen teaches that a vacuum controller can be in the form of a microprocessor (see Teigen at para [0064]).
A skilled artisan would have found it obvious at the time of the invention to modify the vacuum controller taught in the combination of Teigen, in view of Sorenson and Zacharias, in order to provide a small and efficient controller for controlling vacuum.
Regarding claim 16, Teigen, in view of Sorenson and Zacharias and Lockhart, does not appear to disclose  a discloses a manual input in communication with one or more of the vacuum controller, regulator and a receptacle vent, wherein the manual input is configured to accept a manual command and send a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent.
However, Teigen discloses a vacuum controller that can be operated by a user to manually turn off the system, which powers down the controller, or operating a manually actuatable switch to open a valve (see paras [0022] and [0063]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, so as to provide a manual input in communication with one or more of the vacuum controller, regulator and a receptacle vent, wherein the manual input is configured to accept a manual command and send a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent, if one wished to power down the device when it is not being used.
Regarding claim 17, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that upon receipt of such first manual control signal, the vacuum controller is configured to stop the vacuum controller from sending automatic control signals to a regulator.
However, as described above with respect to claim 16, Teigen teaches that the user may manually turn off the system, which would per se stop the controller from sending control signals to a regulator.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, so as to provide a manual input in communication with one or more of the vacuum controller, regulator and a receptacle vent, wherein the manual input is configured to accept a manual command and send a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent, if one wished to power down the device when it is not being used.
Regarding claims 18 and 19, Teigen does not appear to disclose that the vacuum controller is configured to send a second manual control signal  based on the first manual control signal and sending the second manual control signal to the regulator and/or a receptacle vent, and the regulator controls the vacuum pressure within the vacuum line based on the first or second manual control signal.
However, Sorenson teaches that the vent valve of the regulator can be manually closed; see para [0055], which serves to control the vacuum pressure within the line based on the second manual control signal.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Teigen, in view of Sorenson, Zacharias and Lockhart, so that the vacuum controller is configured to send a second manual control signal  based on the first manual control signal and sending the second manual control signal to the regulator and/or a receptacle vent, in order to provide a manual override of the automatic system.
Regarding claim 21, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose a clamp coupled to the aspiration tubing, and a switch operably coupled to the clamp, the switch comprising a closed configuration and an open configuration, wherein the closed configuration causes the clamp to stop fluid flow through the aspiration tubing and the open configuration causes the clamp coupled to the aspiration tubing to allow fluid flow through the aspiration tubing.
However, Teigen teaches an on-off valve as disclosed on paras [0078]-[0081], which may be a pinch valve as disclosed in para [0020], which is interpreted to be a clamp, and a switch operably coupled to the clamp (i.e., the controller of the on-off valve as disclosed in para [0078]-[0081]), the switch comprising a closed configuration and an open configuration, wherein the closed configuration causes the clamp to stop fluid flow through the aspiration tubing (i.e., the “off” condition of the valve) and the open configuration causes the clamp coupled to the aspiration tubing to allow fluid flow through the aspiration tubing (i.e., the “on” condition of the valve). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the aspiration system of Teigen, in view of Sorenson, Zacharias and Lockhart, to include a clamp and a switch as described above, as a known way to control fluid flow through a an aspiration line with a reasonable expectation of success.
Regarding claim 22, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the switch is in communication with the vacuum controller and/or the regulator, and shifting the switch to the open configuration sends a surge protection signal to the regulator and/or to the vacuum controller, and wherein upon receipt of the surge protection signal, the regulator and/or the vacuum controller is configured to reduce the vacuum pressure.
However, Teigen discloses, in para [0078], that when a sampling mode is initiated, an aspiration surge is conducted, and based on the surge, the algorithm determines whether the system should revert to full aspiration.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to provide the switch in communication with the vacuum controller and/or the regulator, and shifting the switch to the open configuration sends a surge protection signal to the regulator and/or to the vacuum controller, and wherein upon receipt of the surge protection signal, the regulator and/or the vacuum controller is configured to reduce the vacuum pressure, in order to ensure that full aspiration occurs only when the system is engaging clot and thus minimizes blood loss (as taught in Teigen at para [0078]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Torrance et al (U.S. 10,869,956 B2, hereinafter “Torrance”).
Regarding claims 2 and 4, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart does not disclose the upper limit flow rate of from 70 mL per minute (understood to mean milliliter per minute, hereinafter “ml/min”) to 130 ml/min, and wherein the vacuum pressure is adjusted until the measured flow parameter reaches an intermediate level flow rate of 20 ml/min to 50 ml/min. 
Torrance discloses a method of removal of thrombotic material, and discloses a variety of aspiration rates, with an upper limit of 90 ml/min (as per claim 4). See col. 11, lines 21-25. Further, Torrance discloses a desirable aspiration rate of 20-60 ml/min, which would include an “intermediate level” within the range of 20-50 ml/min (as per claims 6 and 11).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, so as to set an upper limit flow rate to be 90 ml/min, which is a value within Applicant’s claimed upper limit range of 70-130 ml/min, and to set an “intermediate level” of 20-60 ml/min, which includes values within Applicant’s claimed range of 20-50 ml/min, as such values would have been known to one of ordinary skill in the art to be implemented into a clot removal system with a reasonable expectation of success.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Liu et al (CN215386236U, hereinafter “Liu”), further in view of Janardhan et al (U.S. Pat. 8,690,907, hereinafter “Janardhan”).
Regarding claim 5, it is noted that Teigen, in view of Lockhart, Sorenson and Zacharias, does not appear to disclose that increases or decreases of vacuum pressure occur in a stepwise manner (it is noted that this limitation recites an intended use of the aspiration system, and is interpreted accordingly). Similarly, regarding claim 6, Teigen does not appear to disclose that an aspiration program can be initiated upon receipt of a manual command from one or more manual inputs in communication with the regulator, the vacuum controller, or both, such that the aspiration program includes increasing and decreasing the vacuum pressure in a stepwise manner.
Liu discloses a method of performing a medical aspiration, and discloses adjusting a vacuum pressure of the aspiration device in a stepwise manner, see, e.g.,  Fig. 5 illustrating decreasing negative pressure using a step-wise configuration from a level of 70-80 to 50-60, and then down to 30-40. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart so as to reduce vacuum pressure of the aspiration device in a stepwise manner, as taught in Liu, as a known form of high-precision control that would gradually reduce the vacuum level with a reasonable expectation of success.
Further Janardhan discloses a method of removing thrombus, the method comprising increasing vacuum pressure in a stepwise manner, see, e.g., suction pattern 11805 (see Fig. 27I-2 and col. 166, lines 5-9). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, according to the teaching of Janardhan, so as to increase vacuum pressure in a stepwise manner, see, e.g., suction pattern 11805 (see Fig. 27I-2), which would have been useful to be aspirate soft clots (for example because the gradual increase in intensity of negative suction pressure with few pauses can assist with suction of the soft clot and/or facilitate thrombus aspiration; see col. 166, lines 5-8).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Look et al (U.S. 10,702,292 B2, hereinafter “Look”).
Regarding claims 9-10, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose an air leak sensor in communication with the vacuum controller or the regulator, the air leak sensor configured to detect air within the aspiration tubing and send a leak signal to the regulator, the pump, or to the vacuum controller to stop the vacuum flow, and as per claim 11, wherein detecting air within the aspiration tubing or sending a leak signal to the regulator or the pump is delayed during initialization of the vacuum.
Look discloses a system and associated method for real time monitoring of an aspiration system, and discloses that the method includes detecting air within aspiration tubing and sending a leak signal to a controller (see col. 11, line 38 to col. 12, line 5 disclosing that when an air leak in the aspiration tubing is detected, a signal is sent to a controller to generate an appropriate alert). Further, as shown in Fig. 5C, vacuum is initiated before the leak is detected, indicating a delay during initialization of vacuum before detection occurs (specifically, Fig. 5C shows a breach 87, such as a leak, occurring after the initialization of vacuum indicated by slope 99). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to detect air within the aspiration tubing and sending a leak signal to the regulator, the pump, or to the vacuum controller, in order to determine whether a breach in the system has occurred and to properly respond if necessary to resolve the breach after the initialization of vacuum (see Look at col. 11, lines 38-31 and lines 65-67; see also Fig. 5C). Doing so would have resulted in a more stable, effective method of clot removal with a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Adie et al (WO2013064852 A1, hereinafter “Adie”).
Regarding claim 12, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart,  does not appear to disclose a power sensor configured to synchronize the delivery of power between the pump (interpreted to mean a vacuum pump associated with the vacuum controller) and the vacuum controller.
Adie discloses a vacuum controller (see para [0007]) associated with a vacuum pump (see paras [0007] and [0104]) and a sensor which is able to synchronize the delivery of power of the pump and the vacuum controller. For instance, Adie discloses a sensor that can sense a controller error and shut down power to a pump, thus synchronizing the delivery of power between the pump and the controller (see para [0157]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to provide a power sensor as taught in Adie, in order to provide a known means for performing tests before using the aspiration system and to stop the pump if a controller error is sensed, thus improving the operation of the system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Cochran et al (U.S. Pat. 6,055,458, hereinafter “Cochran”).
Regarding claim 14, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the vacuum controller comprise an analog to digital converter.
Cochran discloses a device for providing feedback from an aspiration pressure level that uses an analog-to-digital converter to receive a pressure signal and convert the pressure signal to digital values for processing (see col. 33, lines 41-44). Cochran further discloses a digital-to-analog converter for converting a control signal from a digital processor into an analog signal for controlling a valve (see col. 32, lines 60-66).
A skilled artisan would have found it obvious to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, to incorporate a analog to digital converter, as taught in Cochran, which would have been known to facilitate the conversion of sensed analog pressure values to a digital signal that can be processed by the controller, with a reasonable expectation of success and without undue experimentation.
Further, a skilled artisan would have found it obvious to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, to incorporate an digital to analog converter, as also taught in Cochran, which would have been known to facilitate the conversion of digital control signal to an analog control value for controlling the valve with a reasonable expectation of success and without undue experimentation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Bauer (U.S. Pat. 4,244,230).
Regarding claim 15, it is noted that Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the vacuum controller is configured to measure a frequency from the flow parameter at the vacuum controller.
Bauer discloses a sensor for measuring flow, having a fluid oscillator flowmeter in which the frequency of the oscillator is proportional to flow of the oscillator. Thus, the rate of flow can be determined from the frequency of oscillations (see Abstract and col. 5, lines 31-34).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart,  so as to provide a flow meter in the form of an oscillation flow meter which measures a frequency from the flow parameter, as taught in Bauer, as it was a known device for measuring flow and would have resulted in a reasonable expectation of success in measuring the flow within a clot removal system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Gentelia et al (U.S. Pat. 5,201,703, hereinafter “Gentelia”).
Regarding claim 20, Teigen, in view of Sorenson, Zacharias and Lockhart, does not appear to disclose that the receptacle vent opens or shuts upon receipt of the first manual control signal or second manual control signal.
Gentelia discloses an apparatus for collecting blood and discloses receiving a manual signal, such as a button depression, in order to operate a relief valve at a receptacle vent to vent the blood collection container during collection of blood. See col. 9, lines 4-6 and lines 20-23.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Teigen, in view of Sorenson, Zacharias and Lockhart, in order to receive a manual control signal at a receptacle vent, in order to relieve the buildup of undesirable pressure in the receptacle (see Gentelia at col. 9, lines 4-6).

Response to Arguments
Applicant’s arguments with respect to claim 1 (Remarks, pgs. 8-10) have been considered but are moot in view of the new ground of rejection, which relies on the combination of references of Teigen, Sorenson, Zacharias and Lockhart. The new ground of rejection was necessitated by the amendment to claim 1.
Examiner notes an additional argument believed to be relevant to the new ground of rejection, in which Applicant reiterated that Teigen does not disclose an additional mechanism for flow rate adjustments and further alleging a lack of motivation to “add an additional mechanism for flow rate adjustments because it would be duplicative, offering no additional advantage to the direct flow rate adjustment mechanism [i.e., a pinch valve 228 that directly manipulates blood flow within tube segment 232] already envisioned by Teigen.” (Remarks, pg. 10).
Applicant’s argument appears to amount to an allegation that any conceivable mechanism for flow rate adjustments would duplicate the mechanism already envisioned by Teigen. This argument is not supported by any specific evidence, nor does it traverse a specific combination of references. 
Indeed, Teigen teaches that a user has multiple means at their disposal to adjust the flow rate of fluid through the catheter to dislodge a clot including automatically stopping an aspiration when a clot or occlusive substance becomes entrained in an aspiration catheter and yet is too large or tough to traverse the catheter (see Teigen at para [0100]). This control of aspiration pressure is performed independent of the direct flow rate adjustment mechanism taught in Teigen, even though it appears to perform a similar function (i.e., flow rate adjustment). 
For at least this reason, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/26/2022